PER CURIAM.
Granted.1 The judgment of the court of appeal is vacated and this matter is remanded to the court of appeal for it to consider the State’s assertions of prescription and contractual indemnity in light of this court’s recent decision in Avenal v. State, 03-C-3521 (La.10/19/04), 886 So.2d 1085.
This order in no way addresses the issue of recusal since our action in this matter is restricted to the State’s assignments of error regarding prescription and contractual indemnity, which were not addressed by the court of appeal. It is not necessary for this court to take action on the recusal issue at this time, however, we do reserve this issue for future consideration, if such action is required.
TRAYLOR, J., recused.

. Plaintiffs consolidated writ, 04-C-2490, is denied.